DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  “the decoding target block” in line 17 appears to be a typo for “the coding target block”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0051288 A1 (“Lim”) in view of US 2020/0275124 A1 (“Ko”).
Regarding claim 1, Lim discloses a video coding apparatus comprising Sa processor coupled to a memory (e.g. see image encoding apparatus 10 in Fig. 1, paragraph [0011]), the processor being configured to: change, according to a combination of a shape of a coding target block in an image included in a video and a coded block that is adjacent to the coding target block (e.g. see at least adjust configuration order of MPM list according to characteristics (e.g. shape, width, height and the size) of the 
Although Lim discloses change, according to a combination of a shape of a coding target block in an image included in a video and a coded block that is adjacent to the coding target block, first 10prediction mode information that indicates an intra prediction mode used for coding of the coded block to second prediction mode information, it is noted Lim differs from the present invention in that it fails to particularly disclose change, according to a combination of a shape of a coding target block in an image included in a video and a shape of a coded block that is adjacent to the coding target block. Ko however, teaches change, according to a combination of a shape of a coding target block in an image included in a video and a shape of a coded block that is adjacent to the coding target block (e.g. see at least MPM list variably determined based on parameters related to the size, depth, shape, position, and so on of the current block/a neighbor block, paragraph [0278]).
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Lim and Ko before him/her, to modify the image processing method, and image decoding and encoding method using same 
Regarding claim 3, although Lim discloses wherein the processor generates the candidate information, it is noted Lim differs from the present invention in that it fails to particularly disclose wherein 5the processor generates the candidate information by using, among a plurality of coded blocks that are adjacent to a side of the coding target block, a coded block that has first prediction mode information with a highest frequency.  Ko however, teaches wherein 5the processor generates the candidate information by using, among a plurality of coded blocks that are adjacent to a side of the coding target block, a coded block that has first prediction mode information with a highest frequency (e.g. see at least sorting according to number of occurrence frequencies, paragraph [0231]).  The motivation above in the rejection of claim 1 applies here. 
Regarding claim 6, Lim discloses a video decoding apparatus comprising 20a processor coupled to a memory (e.g. see decoding device 20 in Fig. 7, paragraph [0011]), the processor being configured to: decode a coded video and extract prediction residual information for a decoding target block in a coded image included in the coded video (e.g. see at least entropy decoding unit 210 in Fig. 7 decodes a bitstream encoded from the image encoding apparatus 10, paragraph [0149]), prediction mode information that 25indicates an intra prediction mode of the decoding target block (e.g. see at least intra prediction information, paragraph [0096], e.g. see signaling information, paragraph [0269], e.g. see MPM flag and MPM index, paragraphs [0288]-[0289]), and first prediction mode information that indicates an intra prediction mode of a decoded block that is adjacent to the decoding target block (e.g. see at least S103 configuring MPM candidate list using prediction mode of neighboring blocks, paragraphs [0290]-[0291]); change, according to a combination of a shape of the 30decoding target block and the decoded block (e.g. see at least adjust configuration order of MPM list according to characteristics (e.g. shape, width, height and the size) of the block and the surrounding blocks, paragraphs [0283]-[0284]), the 49Fujitsu Ref. No. 18-01624 first prediction mode information to second prediction mode information (e.g. see at least MPM list is adjusted, for example from original/first MPM list {Planar, DC, 2, Hor, Ver, Diagonal} to {Hor, Planar, DC, 2, Ver, Diagonal} or {Ver, Planar, DC, 2, Hor, Diagonal}, depending on the characteristics, paragraph [0286]); generate candidate information including a candidate value for prediction mode information, by using the 
Although Lim discloses change, according to a combination of a shape of the 30decoding target block and the decoded block, the 49Fujitsu Ref. No. 18-01624 first prediction mode information to second prediction mode information, it is noted Lim differs from the present invention in that it fails to particularly disclose change, according to a combination of a shape of the 30decoding target block and a shape of the decoded block, the 49Fujitsu Ref. No. 18-01624 first prediction mode information to second prediction mode information. Ko however, teaches change, according to a combination of a shape of the 30decoding target block and a shape of the decoded block, the 49Fujitsu Ref. No. 18-01624 first prediction mode information to second prediction mode information (e.g. see at least MPM list variably determined based on parameters related to the size, depth, shape, position, and so on of the current block/a neighbor block, paragraph [0278]). The motivation above in the rejection of claim 1 applies here. 
	Regarding claims 4-5, 8-10, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise. 
Allowable Subject Matter
Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Misra et al., US 20190379914 A1, discloses SYSTEMS AND METHODS FOR PARTITIONING A PICTURE INTO VIDEO BLOCKS FOR VIDEO CODING
Yasugi et al., US 20190208201 A1, discloses IMAGE DECODING APPARATUS, IMAGE CODING APPARATUS, IMAGE DECODING METHOD, AND IMAGE CODING METHOD

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485